Name: Commission Regulation (EEC) No 57/88 of 7 January 1988 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/24 Official Journal of the European Communities 9. 1 . 88 COMMISSION REGULATION (EEC) No 57/88 of 7 January 1988 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, , Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 lays down that the agricultural conversion rates of a Member State should , in accordance with the procedure provided for in Article 12 of that Regulation , be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the peseta during the reference period 30 December 1987 to 5 January 1988 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678 /85 (3), as last amended by Regulation (EEC) No 56/88 (4), in the version published in Regulation (EEC) No 3882/87 (*), entail , in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 (*), an increase, in the monetary compensator)' amounts applicable in the pigmeat sector in Spain , effective from 1 1 January 1988 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees , HAS ADOPTED THIS REGULATION : Article 1 In Annex V to Regulation (EEC) No 1678 /85 , as amended by Regulation (EEC) No 3882/87, the line relating to pigmeat is hereby replaced by the following : Agricultural conversion rates Products 1 ECU ^ . . . Pta Applicable until 1 ECU = . . . Pta Applicable from Pigmeat 1 54,984 10 . 1 . 1988 155,643 11 . 1 . 1988 Arlicit 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 11 January 1988 . (') OJ No I 164 , 24 6 . 1985 , p. 6 . (2) OJ No I 182 , 3 . T. 1987, p . 1 . ( 3) OJ No L 164 , 24 6 . 1985 . p. 11 . (4) OJ No L Sec page 22 of this Official journal , o OJ No I 365 , 24 . 12 . 1987 . p. 13 . ¥) 0~J No I MO , 21 . 11 . 1985, p. 4 . 9 . 1 . 88 Official Journal of the European Communities No L 6/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1988 . For the Commission Frans ANDRIESSEN Vice-President